Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 1 of 16                  PageID #: 84




                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII


  KRISTOPHER KEALOHA,                             CIV. NO. 20-00309 JMS-RT
  #A0265817,
                                                  ORDER DISMISSING FIRST
                 Plaintiff,                       AMENDED COMPLAINT IN PART
                                                  AND DIRECTING SERVICE
            v.

  SCOTT HARRINGTON, et al.,

                 Defendants.


      ORDER DISMISSING FIRST AMENDED COMPLAINT IN PART
                    AND DIRECTING SERVICE

                 Before the court is pro se Plaintiff Kristopher Kealoha’s First

 Amended Complaint (“FAC”) brought pursuant to 42 U.S.C. § 1983. ECF No. 11.

 Kealoha, a pretrial detainee, alleges that Department of Public Safety (“DPS”),

 Halawa Correctional Facility (“HCF”), and Oahu Community Correctional Center

 (“OCCC”) officials or staff 1 violated his rights under the First and Fourteenth

 Amendments, and the Prison Rape Elimination Act (“PREA”), 34 U.S.C.

 §§ 30301-30309, by allegedly: (1) retaliating against him; (2) threatening his


        1
         Kealoha names in their individual capacities ACO Utu, ACO Arcalas, Shelley
 Harrington, Everett Kaninau, Scott Harrington, and Randy Galarsa. See ECF No. 11 at PageID
 ## 72-73. Although Kealoha also includes “Does 1-5” as defendants, id. at PageID # 73, he does
 not make any factual allegations against these defendants. “Does 1-5” are TERMINATED as
 defendants.
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 2 of 16                    PageID #: 85




 safety; (3) using excessive force; (4) failing to process properly his PREA

 complaint; and (5) failing to investigate a grievance. ECF No. 1 at PageID

 ## 78-81.

        The court has screened the FAC pursuant to 28 U.S.C. §§ 1915(e) and

 1915A(a), and finds that it states claims for relief in part against Defendants Utu,

 Arcalas, and Kaninau. 2 Kealoha’s other claims are DISMISSED, as specified

 below.

                             I. STATUTORY SCREENING

               The court is required to screen complaints brought by prisoners

 seeking relief against a governmental officer or employee of a governmental entity.

 28 U.S.C. §§ 1915(e)(2), 1915A(a); Byrd v. Phoenix Police Dep’t, 885 F.3d 639,

 641 (9th Cir. 2018) (per curiam). The court must dismiss any portion of a

 complaint that: (1) is frivolous or malicious; (2) fails to state a claim upon which

 relief can be granted; or (3) seeks monetary relief from a defendant who is immune

 from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A(b); Lopez v. Smith, 203 F.3d

 1122, 1127 (9th Cir. 2000) (en banc) (“It is . . . clear that section 1915(e) not only




        2
          In the Order dismissing Kealoha’s original Complaint in part, the Court concluded that
 Kealoha had stated retaliation and excessive force claims against ACO Tai. See ECF No. 6 at
 PageID ## 52-55. Kealoha states in the FAC, however, that ACO Tai is no longer a defendant.
 See ECF No. 11 at PageID # 79. Tai and numerous other defendants who were named in the
 original Complaint but not the FAC have been terminated from this action.
                                                2
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 3 of 16             PageID #: 86




 permits but requires a district court to dismiss an in forma pauperis complaint that

 fails to state a claim.”).

               Rule 8 of the Federal Rules of Civil Procedure “requires only ‘a short

 and plain statement of the claim showing that the pleader is entitled to relief,’ in

 order to ‘give the defendant fair notice of what the . . . claim is and the grounds

 upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); see Fed. R. Civ. P. 8(a)(2),

 (d)(1). To state a claim, a complaint must contain more than “a formulaic

 recitation of the elements of a cause of action”; it requires factual allegations

 sufficient “to raise a right to relief above the speculative level.” Twombly, 550

 U.S. at 555 (citation and footnote omitted).

               In determining whether a complaint should be dismissed for failure to

 state a claim under 28 U.S.C. §§ 1915(e)(2) and 1915A(a), the court applies the

 same standard as that under Federal Rule of Civil Procedure 12(b)(6). See Rosati v.

 Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per curiam); Nordstrom v. Ryan,

 762 F.3d 903, 908 (9th Cir. 2014). Under this standard, all allegations of material

 fact in the complaint are taken as true and construed in the light most favorable to

 the plaintiff. Moore v. Mars Petcare US, Inc., 966 F.3d 1007, 1016 (9th Cir. 2020).

               A complaint must “contain sufficient factual matter, accepted as true,

 to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

                                             3
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 4 of 16            PageID #: 87




 662, 678 (2009) (internal quotation marks omitted). “A claim has facial

 plausibility when the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged.”

 Id. (citation omitted). “Threadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice.” Id. Likewise, the “mere

 possibility of misconduct” or an “unadorned, the-defendant-unlawfully-harmed me

 accusation” does not meet this plausibility standard. Id. at 678-79; see also Moss

 v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). Determining whether a

 complaint states a plausible claim for relief is a context-specific task that requires

 the court to draw on its judicial experience and common sense. Iqbal, 556 U.S.

 at 679.

              The court liberally construes a pro se litigant’s pleadings and affords

 him the benefit of any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

 Although the court must grant leave to amend if it appears the plaintiff can correct

 the defects in the complaint, Lopez, 203 F.3d at 1130, if a claim or complaint

 cannot be saved by amendment, dismissal with prejudice is appropriate, Sylvia

 Landfield Trust v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

 ///

 ///

 ///

                                            4
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 5 of 16                     PageID #: 88




                                     II. BACKGROUND 3

                Kealoha alleges in Count I that an unidentified individual assaulted

 him at the Circuit Court of the First Circuit, State of Hawaii, on January 28, 2019.

 ECF No. 11 at PageID # 78. Kealoha claims that ACO Utu and ACO Arcalas had

 “handcuffed and shackled” him and “ordered and/or allowed” the unidentified

 person to assault him. Id. According to Kealoha, the individual assaulted him

 because ACO Utu and ACO Arcalas said that Kealoha was a “rat.” Id. Kealoha

 filed a PREA complaint, but he claims that Shelley Harrington did not “properly

 process” it. Id. at PageID # 79.

                Kealoha alleges in Count II that Everett Kaninau choked him with a

 towel on April 21, 2019, while Kealoha was handcuffed and shackled. Id. at

 PageID # 80. Kealoha claims that Kaninau assaulted him after saying that Kealoha

 was a “rat.” Id. After the incident, Kealoha filed another PREA complaint. Id.

 Galarsa, a PREA coordinator, eventually notified Kealoha that the allegations in

 his complaint were “unfounded.” Id. at PageID # 81. Kealoha claims that Galarsa

 reached this conclusion because Scott Harrington, the warden of HCF, refused to

 show Galarsa surveillance camera footage of the assault. Id. According to

 Kealoha, he filed a grievance regarding Scott Harrington’s alleged “cover-up” of



       3
           Kealoha’s factual allegations are accepted as true. Nordstrom, 762 F.3d at 908.

                                                 5
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 6 of 16          PageID #: 89




 the video footage, but Shelley Harrington, another PREA coordinator and Scott

 Harrington’s wife, “refused to investigate it further.” Id.

              Kealoha further alleges that he filed additional PREA complaints

 against Kaninau for “incidents” on or about June 19, 2019, June 23, 2019, June 24,

 2019, and August 8, 2019. Id. Kealoha claims that Scott Harrington also refused

 to show Galarsa video footage of these alleged incidents and Shelley Harrington

 “refused to investigate it further.” Id. Finally, Kealoha claims that Shelley

 Harrington called him a “rat” in front of other inmates and threatened him on

 March 28, 2019. Id.

              Kealoha demands a jury trial and seeks compensatory and punitive

 damages. Id. at PageID # 83.

                                 III. DISCUSSION

 A.    Legal Framework for Claims Under 42 U.S.C. § 1983

              To state a claim under 42 U.S.C. § 1983, a plaintiff must allege:

 (1) that a right secured by the Constitution or laws of the United States was

 violated, and (2) that the alleged violation was committed by a person acting under

 the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Rawson v.

 Recovery Innovations, Inc., 975 F.3d 742, 747 (9th Cir. 2020). Additionally, a

 plaintiff must allege that “the defendant’s conduct was the actionable cause of the

 claimed injury.” Harper v. City of L.A., 533 F.3d 1010, 1026 (9th Cir. 2008). “To

                                           6
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 7 of 16           PageID #: 90




 meet this causation requirement, the plaintiff must establish both causation-in-fact

 and proximate causation.” Id. “‘A person “subjects” another to the deprivation of

 a constitutional right, within the meaning of section 1983, if he does an affirmative

 act, participates in another’s affirmative acts or omits to perform an act which he is

 legally required to do that causes the deprivation of which complaint is made.’”

 Lacey v. Maricopa Cnty., 693 F.3d 896, 915 (9th Cir. 2012) (en banc) (quoting

 Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).

 B.    Threat-to-Safety Claims

              Kealoha alleges in Count I that ACO Utu and ACO Arcalas

 threatened his safety by ordering or allowing an unidentified person to assault him

 while he was handcuffed and shackled at the Circuit Court of First Circuit on

 January 28, 2019. ECF No. 11 at PageID # 78. A pretrial detainee has the right,

 under the Due Process Clause of the Fourteenth Amendment, to be free from

 punishment prior to an adjudication of guilt. Bell v. Wolfish, 441 U.S. 520, 535

 (1979). A pretrial detainee may therefore allege a cause of action under the Due

 Process Clause where conditions of confinement, such as food, clothing, shelter,

 medical care, and reasonable safety, “amount to punishment.” Id.

              The elements of a pretrial detainee’s failure-to-protect claim against

 an individual officer are: (1) the defendant made an intentional decision with

 respect to the conditions under which the plaintiff was confined; (2) those

                                           7
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 8 of 16             PageID #: 91




 conditions put the plaintiff at substantial risk of suffering serious harm; (3) the

 defendant did not take reasonable available measures to abate that risk, even

 though a reasonable officer in the circumstances would have appreciated the high

 degree of risk involved—making the consequences of the defendant’s conduct

 obvious; and (4) by not taking such measures, the defendant caused the plaintiff’s

 injuries. Castro v. Cnty. of L.A., 833 F.3d 1060, 1071 (9th Cir. 2016) (en banc).

              Kealoha states threat-to-safety claims against ACO Utu and ACO

 Arcalas based on his allegations that they “ordered and/or allowed” another person

 to assault Kealoha while his hands were in handcuffs and his legs were in shackles.

 Kealoha’s threat-to-safety claims against ACO Utu and ACO Arcalas in Count I

 may proceed.

              Kealoha claims in Count II that Shelley Harrington called him a “rat”

 in front of other inmates on March 28, 2019. ECF No. 11 at PageID # 81.

 Allegations that prison officials called a prisoner a “snitch” in the presence of other

 inmates may violate an inmate’s right to be free from harm. See Pinson v.

 Unknown Party, 698 F. App’x 445, 446 (9th Cir. 2017) (mem.). Here, however,

 Kealoha does not explain how Shelley Harrington’s alleged statements put him at

 substantial risk of serious harm. See Williams v. Wood, 223 F. App’x 670, 671

 (9th Cir. 2007) (mem.) (“[Plaintiff’s] speculative and generalized fears of harm at

 the hands of other prisoners do not rise to a sufficiently substantial risk of serious

                                            8
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 9 of 16                  PageID #: 92




 harm to his future health.”). Indeed, Kealoha does not describe the context in

 which Shelley Harrington made the alleged statements or how many people heard

 them. Moreover, Kealoha does not allege that Shelley Harrington knew that her

 statements might put his safety at risk. Kealoha does not claim that he has

 experienced any mistreatment because of the alleged statements. Nor does he

 claim that any other HCF inmate has experienced harm after a prison official called

 him a rat. Kealoha’s threat-to-safety claim against Shelley Harrington is

 DISMISSED without prejudice. 4

 C.     Retaliation Claims

               “Prisoners have a First Amendment right to file grievances [and

 lawsuits] against prison officials and to be free from retaliation for doing so.”

 Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012) (citing Brodheim v. Cry,

 584 F.3d 1262, 1269 (9th Cir. 2009)). “Within the prison context, a viable claim

 of First Amendment retaliation entails five basic elements: (1) [a]n assertion that a

 state actor took some adverse action against an inmate (2) because of (3) that

 prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise

 of his First Amendment rights, and (5) the action did not reasonably advance a

 legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir.


        4
           The dismissal of certain claims without prejudice does not prevent Kealoha from
 moving to amend his pleading under Federal Rule of Civil Procedure 15 to reallege those claims
 if he can cure the noted deficiencies in those claims.
                                               9
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 10 of 16                      PageID #: 93




  2005) (footnote and citations omitted). To state a cognizable retaliation claim, a

  plaintiff must establish a nexus between the retaliatory act and the protected

  activity. Grenning v. Klemme, 34 F. Supp. 3d 1144, 1153 (E.D. Wash. 2014)

  (citing Huskey v. City of San Jose, 204 F.3d 893, 899 (9th Cir. 2000)). The

  adverse action need not be an independent constitutional violation. Watison, 668

  F.3d at 1114.

         1.      Alleged Assaults

                 Kealoha alleges retaliation claims against ACOs Utu, Arcalas, and

  Kaninau in Counts I and II, who he alleges called him a “rat” and either personally

  assaulted or ordered or allowed someone else to assault him on specific dates.5 See

  ECF No. 11 at PageID ## 78, 80. Although Kealoha does not divulge any reasons

  why ACOs Utu, Arcalas, and Kaninau called him a rat, liberally construing his

  FAC, it is fair to assume that they acted in retaliation for Kealoha’s past lawsuits,

  complaints, grievances, or cooperation with federal law enforcement. 6 Plaintiff’s

  retaliation claims against ACOs Utu, Arcalas, and Kaninau may proceed.

  ///

  ///



         5
            Although Kealoha did not mark the box next to “Retaliation” on the FAC, the Court
  liberally construes his pro se filing. See Hamilton v. Brown, 630 F.3d 889, 893 (9th Cir. 2011).
         6
          In other lawsuits, Kealoha has claimed that prison officials labeled him as an FBI
  informant. See, e.g., Kealoha v. Espinda, 2017 WL 741570, at *3 (D. Haw. Feb. 24, 2017).
                                                 10
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 11 of 16             PageID #: 94




        2.     Alleged Threat

               Kealoha alleges in Count II that Shelley Harrington called him a “rat”

  and threatened him on March 28, 2019. Id. at PageID # 81. Again, although

  Kealoha does not specify why Shelley Harrington allegedly called him a rat, it

  appears that she did so because of Kealoha’s past protected conduct. Accordingly,

  Kealoha’s retaliation claim against Shelley Harrington may proceed.

  D.    Excessive Force Claims
               Kealoha alleges that ACO Kaninau assaulted him on April 21, 2019.

  Id. at PageID # 80. To establish an excessive force claim, a pretrial detainee must

  show “that the force purposely or knowingly used against him was objectively

  unreasonable.” Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015). The Court

  does not apply this standard mechanically. Id.. “Rather, objective reasonableness

  turns on the ‘facts and circumstances of each particular case.’” Id. (quoting

  Graham v. Connor, 490 U.S. 386, 396 (1989)). Relevant considerations may

  include “the relationship between the need for the use of force and the amount of

  force used; the extent of the plaintiff's injury; any effort made by the officer to

  temper or to limit the amount of force; the severity of the security problem at issue;

  the threat reasonably perceived by the officer; and whether the plaintiff was

  actively resisting.” Id.




                                             11
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 12 of 16                   PageID #: 95




                Kealoha claims that ACO Kaninau choked him with a towel and said

  he was a “rat.” ECF No. 11 at PageID # 80. During the incident, Kealoha claims

  that his hands were handcuffed behind his back and his legs were shackled. Id.

  Kealoha’s excessive force claim against ACO Kaninau may proceed.7

  E.     Claims Under the PREA

                Kealoha alleges in Counts I and II that his PREA complaints were not

  properly processed. ECF No. 11 at PageID ## 79-81. These claims fail at the

  starting gate, however, because the PREA provides no private cause of action. See

  Hatcher v. Harrington, 2015 WL 474313, at *4 (D. Haw. Feb. 5, 2015) (“Nothing

  in the PREA explicitly or implicitly suggests that Congress intended to create a

  private right of action for inmates to sue prison officials for noncompliance with

  the Act.”); Collen v. Yamaoka, 2015 WL 793085, at *2-4 (D. Haw. Feb. 25, 2015)

  (same). Kealoha’s claims against Galarsa, Shelley Harrington, and Scott

  Harrington based on the processing of his PREA complaints are DISMISSED with

  prejudice.

  ///

  ///




         7
           Kealoha asserts that he filed PREA complaints against Kaninau based on other
  “incidents” on June 19, 2019, June 23, 2019, June 24, 2019, and August 8, 2019. ECF No. 11 at
  PageID # 81. Kealoha fails to provide, however, any details regarding these alleged incidents.
  Any excessive force claims based on those incidents are DISMISSED without prejudice.
                                                12
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 13 of 16            PageID #: 96




  F.    Claims Based on Grievances

               Kealoha alleges in Count II that Shelley Harrington did not adequately

  investigate a grievance. ECF No. 11 at PageID # 81. Inmates have no

  constitutional right to a grievance procedure, so the failure to properly investigate

  or process a grievance does not state a claim. See generally Ramirez v. Galaza,

  334 F.3d 850, 860 (9th Cir. 2003) (“[I]nmates lack a separate constitutional

  entitlement to a specific prison grievance procedure.” (citation omitted)); Mann v.

  Adams, 855 F.2d 639, 640 (9th Cir. 1988) (stating that due process not violated

  when defendant failed to properly process grievance because unpublished

  administrative policy statements in establishing a grievance procedure did not

  create a protected liberty interest); see also Shallowhorn v. Molina, 572 F. App’x

  545, 547 (9th Cir. 2014) (holding the district court properly dismissed

  § 1983 claims against defendants who “were only involved in the appeals process”

  because inmates are not entitled to a specific grievance procedure (citing Ramirez,

  334 F.3d at 860)). Kealoha’s claim against Shelley Harrington based on her

  investigation of his grievance is DISMISSED with prejudice.

  ///

  ///

  ///

  ///

                                            13
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 14 of 16         PageID #: 97




                                IV. CONCLUSION

              (1) “Does 1-5” are TERMINATED as Defendants.

              (2) Kealoha’s threat-to-safety claims against Utu and Arcalas in Count

  I may proceed. His threat-to-safety claim against Shelley Harrington in Count II is

  DISMISSED without prejudice.

              (3) Kealoha’s retaliation claims against Utu, Arcalas, Kaninau, and

  Shelley Harrington in Counts I and II may proceed.

              (4) Kealoha’s excessive force claim against Kaninau in Count II may

  proceed.

              (5) Kealoha’s claims in Counts I and II against Galarsa, Shelley

  Harrington, and Scott Harrington based on the processing of his PREA complaint

  are DISMISSED with prejudice.

              (6) Kealoha’s claim in Count II against Shelley Harrington based on

  her investigation of his grievance is DISMISSED with prejudice.

                               V. SERVICE ORDER

              IT IS HEREBY ORDERED:

              (1) The Clerk shall send the U.S. Marshal a copy of this Order, the

  First Amended Complaint, ECF No. 11, and one separate completed summons

  each for Defendants Utu, Arcalas, Kaninau, and Shelley Harrington. The U.S.




                                          14
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 15 of 16          PageID #: 98




  Marshal shall open a file and retain these documents for use in the event that any

  Defendant declines to waive service of the summons.

                (2) Per agreement with the Department of Public Safety, the Clerk

  shall provide by electronic means to DPS litigation coordinators Laurie Nadamoto,

  Esq. and Shelley Harrington, Esq.: (a) a copy of the First Amended Complaint,

  ECF No. 11, and any exhibits, and a completed Notice of Lawsuit and Request for

  Waiver of Service of Summons form separately addressed to Defendants Utu,

  Arcalas, Kaninau, and Shelley Harrington; and (b) two completed Waiver of

  Service of Summons forms each for Utu, Arcalas, Kaninau, and Shelley

  Harrington.

                (3) Defendants Utu, Arcalas, Kaninau, and Shelley Harrington shall

  have 30 days after the request for waiver of service of summons is sent to return

  the waiver to the U.S. Marshal, who shall file the waiver with the court. If

  Defendants Utu, Arcalas, Kaninau, and Shelley Harrington fail to do so within that

  time, the U.S. Marshal shall NOTIFY THE COURT, who will direct the U.S.

  Marshal to personally serve the summons and complaint on Defendants Utu,

  Arcalas, Kaninau, and Shelley Harrington. A personally served Defendant will be

  required to pay the costs of service.

                (4) Defendants Utu, Arcalas, Kaninau, and Shelley Harrington shall

  file a response to the First Amended Complaint within 60 days after electronic

                                           15
Case 1:20-cv-00309-JMS-RT Document 12 Filed 12/01/20 Page 16 of 16                 PageID #: 99




  service if formal service is waived, or 45 days if service of the summons is not

  waived.

               (5) Kealoha shall notify the court within one week of any change of

  address. This notice shall contain only information about the change of address

  and its effective date and shall not include requests for other relief. Failure to do

  so may result in dismissal of the action for failure to prosecute under Federal Rule

  of Civil Procedure 41(b).

               (6) After Defendants Utu, Arcalas, Kaninau, and Shelley Harrington

  have filed a response to the First Amended Complaint, Kealoha’s documents are

  deemed served on any Defendant or their attorney(s) who participate in the court’s

  Case Management Electronic Case Filing (CM/ECF) system. The U.S. Marshal is

  not responsible for serving documents after service of the operative pleading.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, December 1, 2020.



                                               /s/ J. Michael Seabright
                                              J. Michael Seabright
                                              Chief United States District Judge




  Kealoha v. Harrington, et al, Civ. No. 20-00309 JMS-RT, Order Dismissing First Amended
  Complaint in Part and Directing Service

                                              16
